Citation Nr: 0324978	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever to include a heart disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which found that the veteran had not 
presented new and material evidence to reopen a claim for 
service connection for residuals of rheumatic fever to 
include a heart disorder.  


FINDINGS OF FACT

1.  By an unappealed January 1994 decision, the RO decided 
that the veteran did not submit new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever to include a heart disorder.  

2.  Evidence received subsequent to the January 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of rheumatic fever to include a heart disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
for entitlement to
service connection for residuals of rheumatic fever to 
include a heart disorder 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R.   § 3.156 (2001); 38 C.F.R. §§ 3.159, 
20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a) (2001), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

The Board also notes that there was a change in the law 
pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.           § 
3.159 (2003).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO informed the veteran of the evidence needed to reopen 
his claim, as set forth in the October 2001 rating decision 
and December 2002 Statement of the Case (SOC).  No further 
notice of the information and evidence necessary to reopen 
the claim appears to be warranted under Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO conducted a search for VA treatment records that 
contained the word, "rheumatic;" the search produced no 
results.  Under regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board conducted 
evidentiary development of the appealed case directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  In correspondence 
dated in April 2003, the Board asked the veteran to identify 
the VA physician who advised him that it was likely as not 
that rheumatic fever led to his heart disorder and that his 
episode of rheumatic fever during service was due to 
aggravation of the disorder by military training, as he 
described in his February 2002 Notice of Disagreement.  In 
response, the veteran submitted VA treatment records dated in 
January 1996, July 2000, and May 2001 as well as articles 
that concerned rheumatic fever.   

In the meantime, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated the Board's new 
duty to assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii) (2002).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held, in part, that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  In the instant appeal, some of the evidence 
submitted to the Board was not previously considered by the 
RO, but the Board will not remand the case or obtain the 
veteran's waiver on this issue given the Board's assessment 
that new and material evidence has been submitted.  

A review of the claims file reveals that the claim to reopen 
the disallowed claim for service connection for residuals of 
rheumatic fever to include a heart disorder was previously 
denied by a January 1994 decision.  The RO provided the 
veteran with a statement of appellate rights (VA Form 4107).  
The veteran, however, did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  In May 2001, the veteran filed 
another application for compensation benefits for residuals 
of rheumatic fever.

Evidence associated with the claims file prior to the RO's 
January 1994 decision follows.  Service medical records 
showed that the April 1953 enlistment examination noted that 
the veteran reported a history of rheumatic fever.  The 
service examiner noted that the current examination was 
negative for residuals.  In the physician's summary section 
of the Report of Medical History, the service examiner noted 
that the veteran reported that he contracted rheumatic fever 
at eight years of age for which he was bed ridden for two to 
three weeks.  The veteran reportedly had no further trouble 
since that episode.  A June 1953 record noted that the 
veteran presented with complaints of painful joints and 
swelling.  The veteran reported that he had rheumatic fever 
about ten years ago and had had no attacks since then.  The 
service examiner noted a diagnosis of rheumatic fever without 
heart involvement.  It was noted that the disorder existed 
prior to service and was not incurred in the line of duty.  
The veteran was hospitalized from June 1953 to October 1953 
for treatment of rheumatic fever.  The September 1955 
separation examination report did not note any residuals of 
rheumatic fever.  

VA treatment records dated from April 1983 to July 1987 only 
note that the veteran reported a medial history of rheumatic 
fever at age nineteen.  

The basis for all of the prior denials was that the veteran 
had an acute episode of rheumatic fever during childhood that 
resolved without residual impairment and the veteran had an 
acute episode of rheumatic fever during military service that 
resolved without chronic residual impairment (no heart 
involvement).  

Evidence associated with the claims file after the RO's 
January 1994 decision follows.  VA treatment records dated 
from January 1996 to May 2001 show for the first time that 
the veteran was diagnosed with coronary artery disease with 
poor left ventricular function, hypertension, and 
hyperlipidemia.  A July 2000 study on the heart revealed 
regurgitation in the mitral valve, tricuspid valve, and 
pulmonic valve. The veteran underwent coronary artery bypass 
grafting times three in March 2001.  An impression of an 
April 2001 chest exam revealed new small right pleural 
effusion versus newly visualized secondary to upright patient 
position.  The postoperative chest was otherwise 
unremarkable.  The assessment was status post coronary artery 
bypass graft and it was noted that the veteran was doing 
well.  Records dated in April and May 2001 noted a list of 
active problems that included rheumatic aortic 
stenosis/insufficiency, apparently discovered in August 1999.  
The veteran submitted an article that concerns rheumatic 
fever which notes that this disease can cause debilitating 
damage to the heart.  The article also notes that after an 
acute attack of rheumatic fever has subsided, many people are 
left with damaged heart valves (rheumatic heart disease).  It 
further notes that some people will have 
recurrent acute attacks of rheumatic fever, frequently 
causing more damage to the heart valves.  Another article 
notes that rheumatic fever causes chronic progressive damage 
to the heart and its valves.

The foregoing VA treatment records tend to show that the 
veteran is currently diagnosed with a heart disorder that may 
be a residual of acute episodes of rheumatic fever the 
veteran contracted during childhood and in service.  Thus, 
the Board finds that these records are new and material as 
this evidence bears directly and substantially on the 
question of whether the veteran is currently diagnosed with a 
disability that was aggravated by service.  The articles show 
an acute episode of rheumatic fever can result in residual 
heart problems.  Thus, the Board finds that these articles 
are new and material as this evidence bears directly and 
substantially on the question of whether there is a causal 
nexus between acute episodes of rheumatic fever the veteran 
suffered during childhood and in service and the veteran's 
currently diagnosed heart problems.  Another significant 
consideration in this context is the veteran's declaration 
that a VA physician has apparently linked his current cardiac 
disease to rheumatic fever.  His failure to respond to the 
April 25, 2003, letter is unfortunate.  Nevertheless, in 
light of the minimal burden imposed by Hodge, it would appear 
that a tentative nexus has probably still been established.





  
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection residuals of rheumatic 
fever to include a heart disorder is reopened and to this 
extent the claim is granted.


REMAND

The evidence shows that the veteran contracted an acute 
episode of rheumatic fever prior to service and during 
service.  The evidence also shows that the veteran is 
currently diagnosed with a heart disorder that may be a 
residual of the acute episodes of rheumatic fever the veteran 
contracted during childhood and in service.  The Board finds 
that it is necessary to obtain a medical opinion on the 
question of whether the veteran's currently diagnosed heart 
disorder is related to service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the veteran 
should be provided with written 
notification of the requirements and 
development procedures under the VCAA as 
well as the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the claim. 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).

2.  The veteran should be afforded a 
cardiology examination to ascertain the 
identity and etiology of any heart 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and an opinion as to the 
following:  Is it at least as likely as 
not that any currently diagnosed heart 
disorder had its onset from the episode 
of rheumatic fever that manifested during 
the veteran's service?   Send the claims 
folder to the examiner for review.

3.  The veteran's claim should be 
readjudicated on the merits with 
consideration of all the evidence of 
record.  To the extent that the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



